 


113 HRES 423 IH: Honoring the life, legacy, and example of Congressman Leo J. Ryan 35 years after his tragic death.
U.S. House of Representatives
2013-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS
1st Session
H. RES. 423 
IN THE HOUSE OF REPRESENTATIVES 
 
November 19, 2013 
Ms. Wilson of Florida (for herself, Ms. Speier, Ms. Chu, Mr. Honda, Mr. Farr, Ms. Eshoo, Ms. Lee of California, Mr. Waxman, Mrs. Capps, Ms. Jackson Lee, Mr. McGovern, Mr. Swalwell of California, Mrs. Napolitano, Mr. Lowenthal, Mr. George Miller of California, Mr. Crowley, Mr. Moran, Mr. Barrow of Georgia, Mr. Hastings of Florida, Mr. Delaney, and Mrs. Lowey) submitted the following resolution; which was referred to the Committee on House Administration, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
RESOLUTION 
Honoring the life, legacy, and example of Congressman Leo J. Ryan 35 years after his tragic death. 
 
 
Whereas the Honorable Leo J. Ryan served in the House of Representatives from 1972 to 1978 and championed causes related to equality, freedom, and human rights; 
Whereas Congressman Ryan, as presiding chairman of the California Assembly committee overseeing prison reform, entered Folsom Prison in 1970 under a pseudonym in an effort to uncover alleged abuses against convicts in California's prisons; 
Whereas Congressman Ryan, while serving in the California Assembly, chose to serve as a substitute teacher in the Watts neighborhood of Los Angeles in order to investigate the conditions following the Watts Riots; 
Whereas Congressman Ryan, after hearing reports of United States citizens being held against their will in a prison camp atmosphere within the Guyana settlement of the People’s Temple organization, went on a fact finding mission to Jonestown, Guyana; 
Whereas on November 14, 1978, Congressman Ryan flew to Georgetown, Guyana along with a delegation of 18 people, including now-Congresswoman Jackie Speier of California as his legal advisor; 
Whereas on November 18, 1978, Congressman Ryan, 3 journalists, and a defecting member of the People’s Temple were killed by gunfire, which wounded 9 others, including Congresswoman Speier; 
Whereas 909 members of the People’s Temple committed suicide shortly after the murders on the airstrip; 
Whereas Congresswoman Jackie Speier had to endure the pain of 5 gunshot wounds for more than 22 hours before help arrived; 
Whereas Congressman Ryan is one of a small number of Members of Congress who have been killed in the line of duty; and 
Whereas Congressman Ryan dedicated his life to the cause of democracy, freedom, and human rights for the people of California, the United States, and the world: Now, therefore, be it 
 
That the House of Representatives— 
(1)honors the legacy of Congressman Leo J. Ryan for his lifelong commitment to objective fact-finding and for his extraordinary commitment to advancing freedom and basic human rights at home and abroad; 
(2)honors the bravery of Congressman Ryan and his team members, including now-Congresswoman Jackie Speier, for undertaking a dangerous yet essential fact-finding mission in Guyana; 
(3)extends its condolences to all those affected by the Jonestown tragedy; 
(4)reiterates its continued support for the safety of all government officials traveling on behalf of the United States on fact-finding missions; and
(5)calls upon the Speaker of the House of Representatives to establish protocols for memorializing Members who die in the line of duty. 
 
